El Juez Asociado Señor Negrón García
emitió la opinión del Tribunal.
*816HH
A raíz de aprobarse la Ley Núm. 33 de 20 de julio de 1989 (15 L.P.R.A. see. 76), el Comisionado de Instituciones Financieras (en adelante Comisionado) comenzó a cobrar, en concepto de derechos de franquicia a los concesionarios de salas de juego, determinada cantidad computada a base del total jugado anualmente, incluso lo jugado en las mesas y en las máquinas tragamonedas.
La Compañía de Turismo de Puerto Rico y la Asociación de Hoteles y de Turismo de Puerto Rico (en adelante Aso-ciación) discreparon de la interpretación del Comisionado y solicitaron al Secretario de Justicia su opinión. El 1ro de febrero de 1990 dicho funcionario refrendó la actuación del Comisionado. Inconforme, ante el Tribunal Superior, Sala de San Juan, la Asociación la impugnó.
Oportunamente dicho foro (Hon. Evaristo M. Orengo, Jr., Juez), concluyó que el texto de la Ley Núm. 33, supra, era claro y que al disponer “que los derechos de franquicia que deben pagar los concesionarios que operen facilidades para juegos de azar se fijarán de acuerdo al ‘total jugado anualmente’ no hizo exclusión alguna ni proveyó para que se excluyera del cómputo el producto de las máquinas tragamonedas”. Apéndice I, pág. 7. Además, determinó que el pago de la franquicia no constituía un impuesto y, por lo tanto, el incluir el producto de las máquinas tragamonedas para computar los derechos de franquicia no era una doble tributación. Razonó que “una parte tiene la prerrogativa de solicitar o no al Estado una franquicia, aún cuando ello conlleve el pago de unos derechos, en cambio, tratándose del pago de impuestos está legalmente impedida de decidir si los paga o no”. Id., págs. 9-10.
Ante nos la Asociación cuestionó dicho dictamen. Me-diante orden de mostrar causa, revisamos.
*817 En lo procesal no erró el foro de instancia al dictar sentencia sin celebrar una vista evidenciaría. Conforme las alegaciones, desde el primer momento la controversia se limitó a una cuestión pura de derecho: interpretar la Ley de Juegos de Azar, según enmendada, por las Leyes Núms. 2 de 30 de julio de 1974 (15 L.P.R.A. secs. 71-72, 74-76 y 78), 46 de 2 de julio de 1985 (15 L.P.R.A. secs. 71, 74 y 79a) y 33, supra, con sus respectivos historiales legislativos. El trámite se ajustó a esa realidad; y a tal efecto, ambas par-tes comparecieron y expusieron sus contenciones mediante memorandos de derecho. La queja de la Asociación es inmeritoria.
En lo sustantivo tampoco incidió el ilustrado tribunal de instancia. La Ley de Juegos de Azar, enmendada por la Ley Núm. 46, supra, autoriza el funcionamiento de máquinas tragamonedas en las salas de juego explotadas bajo franquicia expedida por el Secretario de Hacienda. Por disposición de la propia ley, las tragamonedas pertenecen a la Compañía de Turismo de Puerto Rico, quien está facultada a ubicarlas y operarlas. No obstante, la Ley de Juegos de Azar dispone que el “concesionario de una franquicia de juegos de azar bajo esta sección podrá permitir la instalación de las máquinas en sus salas de juegos, a cam-bio de una proporción del rédito al operador según se dis-pone en la see. 74 de este título, y sujeto al pago de los derechos de franquicia fijados en la see. 76 de este título”. (Énfasis suplido.) 15 L.P.R.A. see. 72. Es claro, pues, que la Asamblea Legislativa impuso a los concesionarios de las salas de juego dos (2) condiciones para que pudieran operarlas: que un porciento de las ganancias obtenidas en las máquinas se destinara al erario y, además, que se pagaran los derechos de franquicia según reglamentados por la Ley de Juegos de Azar.
*818La Ley Núm. 33, supra, enmendó la Ley de Juegos de Azar en lo relativo a que los derechos de franquicia se computarían tomando en consideración las zonas en que estaban localizadas las salas de juego; anteriormente variaban por zona desde un mínimo de seis mil dólares ($6,000) hasta un máximo de veinticuatro mil dólares ($24,000). Se eliminaron estas distinciones y se dispuso que los derechos de franquicia de todas las salas de juego se computarían tomando como fundamento el total jugado anualmente en cada sala de juego. Art. 2 de la Ley Núm. 33, supra, 15 L.P.R.A. sec. 76. Al sujetar el cómputo de los derechos de franquicia al “total jugado anualmente”, el legislador no excluyó lo jugado en las máquinas tragamonedas. Coincidimos con la ilustrada sala sentenciadora de que ese lenguaje no permite, por interpretación, crear una exclusión no visualizada. A fin de cuentas, el “texto claro de una ley es la expresión por excelencia de la intención legislativa ...” Díaz v. Srio. de Hacienda, 114 D.P.R. 865, 871 (1983).
Resolvemos que la Ley de Juegos de Azar establece un impuesto sobre las ganancias obtenidas en las máquinas. tragamonedas y a su vez ordena que el total jugado anualmente se utilice para computar los derechos de franquicia.
III
Aclarado este extremo, notamos que el tribunal senten-ciador concluyó que estas disposiciones de ley no imponían una doble tributación. Razonó que el pago de los derechos de franquicia no era susceptible de considerarse un im-puesto, ya que no constituía un pago por obligación de ley, sino para obtener el privilegio de realizar una actividad en el Estado. El razonamiento es erróneo.
Ciertamente, aun cuando el pago de los derechos de franquicia se hace con el propósito de obtener la concesión de un privilegio para desarrollar ciertos negocios dentro *819del Estado —Artesian Water Co. v. State, Dept. of Hwys. & Transp., 330 A.2d 432, 440 (1974)— dicho pago se ha ca-racterizado como un impuesto requerido para conceder tal autorización. J.E. Nowak, R.D. Rotunda y J.N. Young, Constitutional Law, Minnesota, Ed. West Publishing Co., 1978, págs. 342-347. En igual sentido, recientemente en Banco Popular v. Mun. de Mayagüez, 120 D.P.R. 692, 703-704 (1988), al eyaluar las patentes municipales, citando a McQuilin Mun. Corp., expresamos que “[cjuando son im-puestos únicamente para rentas públicas, los derechos o cargos por la licencias son contribuciones y sólo pueden sostenerse si están basados en el poder de imposición de contribución”. (Enfasis suprimido.)
IV
En Puerto Rico no existe prohibición constitucional a la doble tributación; sin embargo, “la intención legislativa al imponer doble contribución debe ser clara y explícita y nunca se presume”. Sucn. Giusti v. Tribl. Contribuciones, 70 D.P.R. 117, 122 (1949).
Evidentemente la Ley de Juegos de Azar impone una doble tributación para los concesionarios de salas de juego de azar que operan tragamonedas; esto es, recae sobre la misma propiedad dentro de la misma jurisdicción. P.R. Iron Works v. Buscaglia, Tes., 62 D.P.R. 868 (1944). En el caso de autos, ambos impuestos son sobre el dinero generado por las máquinas tragamonedas.
A través de la Ley de Juegos de Azar, repetimos, la Asamblea Legislativa expresamente ordenó la doble tribu-tación al establecer que se podrían ubicar máquinas traga-monedas en las salas de juego: “a cambio de una propor-ción del rédito al operador según se dispone en la see. 74 de este título, y sujeto al pago de los derechos de franquicia fijados en la see. 76 de este título” y, al más adelante dis-poner, que los derechos de franquicia se computarían a *820base del “total jugado anualmente” en las salas de juego sin excluir lo jugado en las tragamonedas.
Como toda revisión se da contra la sentencia y no contra sus fundamentos —García v. Montero Saldaña, 107 D.P.R. 319, 331 (1978)— procede sentencia confirmatoria de la interpretación del Comisionado de Instituciones Financieras sobre el alcance del Art. 2 de la Ley Núm. 33, supra.
El Juez Asociado Señor Alonso Alonso concurrió con el resultado sin opinión escrita. El Juez Asociado Señor Her-nández Denton disintió con opinión escrita. El Juez Aso-ciado Señor Fuster Berlingeri no intervino.
— O —